Citation Nr: 0502528	
Decision Date: 02/03/05    Archive Date: 02/15/05

DOCKET NO.  02-08 619A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent from October 30, 1996, through August 21, 2002, and 
for a rating in excess of 20 percent from August 22, 2002, 
for peripheral neuropathy of the right leg, based on an 
initial award.  

2.  Entitlement to a disability rating in excess of 10 
percent from October 30, 1996, through August 21, 2002, and 
for a rating in excess of 20 percent from August 22, 2002, 
for peripheral neuropathy of the left leg, based on an 
initial award.  

3.  Entitlement to a disability rating in excess of 10 
percent for glaucoma, based on an initial award.  

4.  Entitlement to a disability rating in excess of 10 
percent for degenerative joint disease of the right knee, 
based on an initial award.  

5.  Entitlement to a disability rating in excess of 10 
percent for degenerative joint disease of the left knee, 
based on an initial award.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to April 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  This liberalizing law is applicable to this 
appeal.  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

There are some aspects of this appeal that are troubling.  As 
a result of the holding in Nehmer v. United States Veterans 
Administration, 712 F. Supp. 1404 (N.D. Cal. 1989), a 
February 2002 rating decision properly granted an effective 
date of October 30, 1996, for service connection for 
peripheral neuropathy of the right and left lower 
extremities, and for glaucoma associated with diabetes 
mellitus.  However, in granting the earlier effective date, 
it appears that this action was executed by applying a 
mechanical application of Nehmer.  That is according to the 
evidence listed in the February 11, 2002, rating action, the 
RO did not review any evidence dated earlier than 1999, 
despite the fact that the effective date established was 
October 30, 1996.  The evidence beginning in 1996 must be 
considered by the RO.

A second problem arising in this case is that the August 2002 
VA medical examinations appear to have been conducted without 
the claims folder being made available to the medical 
examiners for their review in conjunction with each 
examination.  

VA's duty to assist the claimant while developing his claim, 
pursuant to 38 U.S.C.A. § 5103A (West 2002), requires VA to 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate his claim.  The duty to 
assist includes obtaining a medical opinion whenever such an 
opinion is necessary to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d) (West 2002).  In the case at hand, 
medical opinions are necessary, pursuant to 38 C.F.R. 
§ 3.159(c) (2003), based on a thorough review of the record.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance therewith.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development and/or notification 
action deemed warranted by the VCAA prior to adjudicating the 
claim on appeal.

In view of the foregoing, this case is remanded for the 
following:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
have been completed.  In particular, 
the RO should ensure that the 
notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5103, 5103A (West 2002) and 
in 38 C.F.R. § 3.159 (2003) are fully 
complied with and satisfied.  After the 
veteran has been given any additional 
notice as required by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159, he 
should be given the opportunity to 
respond.

2.  The veteran should be contacted and 
requested to provide the names, 
addresses and approximate dates of 
treatment for any health care 
providers, VA or non-VA, who have 
treated him for peripheral neuropathy 
of both lower extremities, or for 
degenerative joint disease of both 
knees, or for glaucoma, since 1996.  
After the veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtained 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified 
of unsuccessful efforts in this regard, 
in order that the veteran be provided 
the opportunity to obtain and submit 
those records for VA review. 

3.  The veteran should be afforded a VA 
orthopedic examination to determine the 
severity of his service-connected 
degenerative joint disease of the knees.  
All indicated tests and studies are to 
be performed.  Prior to the examination, 
the claims folder must be made available 
to the physician for review of the case.  
A notation to the effect that this 
record review took place should be 
included in the report of the examiner.  
The physician should indicate the degree 
of limitation of motion (to include 
flexion and/or extension) of the knees.  
The opinion should describe the effects 
of the each knee disability upon the 
veteran's ordinary activities, to 
include any functional loss due to pain, 
on use or due to flare- ups.  Adequate 
reasons and bases should be provided for 
any opinion rendered.  

4.  The veteran should be afforded a VA 
neurological examination in order that 
the peripheral neuropathy of the lower 
extremities be evaluated.  All indicated 
tests and studies are to be performed.  
Prior to the examination, the claims 
folder must be made available to the 
physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  The 
physician should comment whether the 
veteran suffers from complete or 
incomplete paralysis of the involved 
nerves of each lower extremity including 
whether the foot dangles and drops, to 
what extent there is active movement 
possible of muscles below the knee, and 
whether flexion of knee is weakened.  
Adequate reasons and bases should be 
provided for any opinion rendered.  

5.  The veteran is to be afforded a VA 
eye examination to determine the 
severity of the glaucoma, and to 
determine whether the veteran suffers 
from diabetic retinopathy.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, 
the claims folder must be made available 
to the physician for review of the case.  
A notation to the effect that this 
record review took place should be 
included in the report of the examiner.  
The physician should indicate to what 
extent the eye pathology affects visual 
acuity or causes field loss.  Adequate 
reasons and bases should be provided for 
any opinion rendered.  

6.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with 
the claims folder.  The veteran is 
hereby advised that failure to report 
for a scheduled VA examination without 
good cause shown may have adverse 
effects on his claim.

7.  The RO must review the claims file 
and ensure that there has been full 
compliance with all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and 38 C.F.R. § 3.159 
(2003), and that all appropriate 
development has been completed (to the 
extent possible) in compliance with 
this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

8.  Thereafter, the RO should 
readjudicate the issue on appeal.  The 
RO is advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other 
applicable legal precedent.  If the 
benefits sought on appeal remain 
denied, the veteran should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issues currently on 
appeal.  A reasonable period of time 
should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).





